DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-7 recite a series of steps and therefore recite a process.
Claims 8-14 recite a combination of devices and therefore recite a machine.
Claims 15-20 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 8, and 15, as a whole, are directed to the abstract idea of receiving product data, determining a valid price range, and displaying a difference between a price for a product and a typical price of the product components, which is a mathematical concept and a mental process. The claims recite a mathematical concept because the identified idea is performing mathematical calculations by performing statistical analysis on pricing information for the components of a product. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation or evaluation) by observing pricing information and 
With regards to Claims 3-6, 10-13, and 17-20, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: determining a severity of an anomaly, presenting the severity of an anomaly, receiving a minimum severity, presenting the minimum severity, a first cost impact, a second cost impact, determining a percentage of product cost, and presenting the percentage of product cost.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 8, and 15 recite 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of analyzing the price of a product by its components in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing price negotiation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a client device, a network, a database, a hardware processor, a user interface, a memory, and a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), accessing information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a client device (Specification [0024], [0025], [0101]), a network (Specification [0026]), a database (Specification [0025], [0104]), a hardware processor (Specification [0102]), a user interface (Specification [0029]), a memory (Specification [0104]), and a non-transitory computer readable medium (Specification [0101]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a client device, a network, a database, a hardware processor, a user interface, a memory, and a non-transitory computer readable medium. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by accessing price data and accessing component data. See MPEP 2106.05(g). The claims limit the field of use by reciting components of a product. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). 
Remaining Claims:
With regards to Claims 2, 5-7, 9, 12-14, and 16, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (U.S. P.G. Pub. 2019/0019148 A1), hereinafter Kumar.

Claim 1. 
Kumar discloses a method comprising: 
receiving, from a client device and via a network, a first set of items for a product, the first set of items comprising a first item of a first item type and a second item of a second item type, the second item comprising a second set of component items (Kumar [0028] OEM may operate to define supply chain parameters; [0031] Bill of materials describes the input component and output item; [0035] customer part number (CPN); [0036] manufacturer part number (MPN)); 
accessing, from a database, first data for the first item, the first data comprising a first price (Kumar [0024] resource price; [0044] RFQ is the means by which the OEM kicks off communications with the supplier or CM in order to come to an agreement with the supplier to supply specific quantities of MPN’s at specific unit prices; [0058] negotiator determines negotiating information such as price and leverage items); 
accessing, from the database, a plurality of prices for a first plurality of items of the first item type (Kumar [0077], [0126] component cost histories); 
determining, by one or more hardware processors and based on a standard deviation of the plurality of prices for the first plurality of items of the first item type, a valid price range (Kumar [0095], [0105] internal benchmarks use standard deviation; [0116], [0119] detect faulty or erroneous price data using the standard deviation; [0124] forecast component cost distribution using standard deviation for historical cost data); 
accessing, from the database, data identifying a set of component items for each item of a second plurality of items of the second item type (Kumar [0028] OEM may operate to define supply chain parameters; [0031] Bill of materials describes the input component and output item); 
determining, by the one or more hardware processors and based on the data, a typical set of component items (Kumar [0077], [0126] component cost histories; [0162] spend and savings data for components; [0168] part match is determined from the total opportunities for which the community is paying lower prices; [0172] benchmark opportunities depict standard parts sourced by the entire community); 
determining, by the one or more hardware processors, a difference measure between the typical set of component items and the second set of component items (Kumar [0077], [0126] component cost histories; [0162] spend and savings data for components; [0168] part match is determined from the total opportunities for which the community is paying lower prices; [0170] competitiveness is the potential spend savings at the sub commodity level relative to the community); and 
causing the client device to present a user interface comprising the first price and the difference measure (Kumar Fig. 14, [0162] spend and savings data for components; [0163] spend associated with primary manufactures; [0164] total savings opportunities based on benchmarks; [0165] consolidated savings calculates total spend savings opportunities on a per component basis; [0168] part match is determined from the total opportunities for which the community is paying lower prices; [0169] average commodity savings; [0170] competitiveness provides a measure of how competitive the customer is relative to the community in terms of potential spend savings; [0175] opportunities and alerts may be utilized as levers during the process of negotiation with suppliers/manufacturers).

Claim 2. 
Kumar discloses all of the elements of claim 1, as shown above. Additionally, Kumar discloses: 
wherein the user interface further comprises the standard deviation of the plurality of prices (Kumar [0095], [0105] internal benchmarks use standard deviation; [0116], [0119] detect faulty or erroneous price data using the standard deviation; [0124] forecast component cost distribution using standard deviation for historical cost data).

Claim 3. 
Kumar discloses all of the elements of claim 1, as shown above. Additionally, Kumar discloses:
determining a severity of an anomaly based on the first price and the valid price range (Kumar [0165] consolidated savings opportunity may cherry pick the “best” savings opportunity across all savings opportunity dimensions); and 
wherein the causing of the presentation of the user interface is based on the severity of the anomaly (Kumar Fig. 14, [0165] consolidated savings opportunity may cherry pick the “best” savings opportunity across all savings opportunity dimensions).

Claim 4. 
Kumar discloses all of the elements of claim 3, as shown above. Additionally, Kumar discloses: 
receiving, via a second user interface, a minimum severity (Kumar [0174] Best in class indicates that for those parts, the user is best-in-class in terms of savings opportunities); and 
wherein the causing of the presentation of the user interface is further based on the minimum severity (Kumar Fig. 14 Item 1408.3, [0174] Best in class indicates that for those parts, the user is best-in-class in terms of savings opportunities).

Claim 5. 
Kumar discloses all of the elements of claim 1, as shown above. Additionally, Kumar discloses:
the user interface comprises a first cost impact for the first item (Kumar [0164] total savings opportunities available to the user shoes individual portions including consolidated, benchmark, multi-source, CM/ODM lowest, part match, commodity savings, competitiveness and raw material); 
the user interface comprises a second cost impact for the second item (Kumar [0164] total savings opportunities available to the user shoes individual portions including consolidated, benchmark, multi-source, CM/ODM lowest, part match, commodity savings, competitiveness and raw material); and 
the first cost impact and the second cost impact are sorted in the user interface (Kumar Fig. 14 Item 1406 showing total opportunities in a separate section of the dashboard).

Claim 7. 
Kumar discloses all of the elements of claim 1, as shown above. Additionally, Kumar discloses:
wherein the valid price range is further based on a trend of the plurality of prices for the first plurality of items of the first item type (Kumar Fig. 11 Items 1120, 1130, [0068], [0126], [0158] predict unit prices from overall price trends; [0161] display raw material trends).

Claim 8. 
Kumar discloses all of the elements of claim 8 as shown above in claim 1. Additionally, Kumar discloses a memory that stores instructions (Kumar [0052]); and one or more processors (Kumar [0051]). 

Claim 9. 
Kumar discloses all of the elements of claim 9 as shown above in claim 2.

Claim 10. 
Kumar discloses all of the elements of claim 10 as shown above in claim 3.

Claim 11. 
Kumar discloses all of the elements of claim 11 as shown above in claim 4.

Claim 12. 
Kumar discloses all of the elements of claim 12 as shown above in claim 5.

Claim 14. 
Kumar discloses all of the elements of claim 14 as shown above in claim 7.

Claim 15. 
Kumar discloses all of the elements of claim 15 as shown above in claim 8.

Claim 16. 
Kumar discloses all of the elements of claim 16 as shown above in claim 2.

Claim 17. 
Kumar discloses all of the elements of claim 17 as shown above in claim 3.

Claim 18. 
Kumar discloses all of the elements of claim 18 as shown above in claim 4.

Claim 19. 
Kumar discloses all of the elements of claim 19 as shown above in claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Topolovac et al. (U.S. 7,558,793 B1), hereinafter Topolovac.

Claim 6. 
Kumar discloses all of the elements of claim 1, as shown above. Additionally, Kumar discloses wherein: 
the product is of a product type (Kumar [0031] bill of materials for a product; [0032] OEM is the owner of the label of the shipped product); 
the product has a total price (Kumar [0044] RFQ has quantities of MPNs at specific unit prices); 
and the method further comprises: 
Kumar discloses a bar chart showing the spend and savings for various commodity classes relative to the previous year (Kumar Fig. 14 Item 1402, [0162]), however Kumar does not disclose the following limitations, but Topolovac does:
determining, based on a plurality of products of the product type, a typical percentage of product cost for an item of the first item type (Topolovac (Col. 20 Line 60 – Col. 21 Line 36) percentage of total cost represented by the estimated, quoted, and known cost subtotals is used to calculate the accurate of estimated total costs for a selected bill of materials); 
determining, based on the first price and the total price, a percentage of product cost for the first item (Topolovac (Col. 20 Line 60 – Col. 21 Line 36) percentage of total cost represented by the estimated, quoted, and known cost subtotals is used to calculate the accurate of estimated total costs for a selected bill of materials); and 
based on the percentage of product cost for the first item and the typical percentage of product cost, the user interface comprises the percentage of product cost for the first item (Topolovac (Col. 20 Line 60 – Col. 21 Line 36) percentage of total cost represented by the estimated, quoted, and known cost subtotals is used to calculate the accurate of estimated total costs for a selected bill of materials).
One of ordinary skill in the art would have recognized that applying the known technique of calculating the relative percentage of total cost of different component prices of Topolovac to Kumar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Topolovac to the teaching of Kumar would have yielded 

Claim 13. 
Kumar in view of Topolovac teaches all of the elements of claim 13 as shown above in claim 6.

Claim 20. 
Kumar in view of Topolovac teaches all of the elements of claim 20 as shown above in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.